Citation Nr: 1760357	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from August 1966 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision by the RO in St. Paul, Minnesota.  (Jurisdiction of the appeal, however, lies with the RO in Phoenix, Arizona.)  The Veteran filed a notice of disagreement (NOD) in November 2013.  A statement of the case (SOC) was issued in April 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

In February 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Phoenix RO.  A transcript of that hearing is of record.

The Board notes that after the appeal was certified to the Board in February 2015, the Veteran underwent an additional VA audiology examination, the report of which contains comment relevant to the claim on appeal.  Given the favorable disposition of the Veteran's claim on appeal, the Veteran is in no way prejudiced by the Board considering this evidence in the first instance.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, and without having to obtain the appellant's waiver).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  There is credible lay evidence of recurrent tinnitus since service and current tinnitus, and competent, probative medical and treatise evidence indicates that the Veteran's tinnitus is as likely as not attributable to the same underlying cause of his now service-connected hearing loss (noise exposure), or to the hearing loss, itself.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§1101, 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  

Given the fully favorable resolution discussed below, the Board finds that all necessary actions in connection with the claim for service connection for tinnitus have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

In addition, certain chronic diseases, including organic disease of the nervous system such as tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  Also for chronic diseases, as defined by regulation, to include tinnitus, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current tinnitus disability.  The report of July 2013 and March 2017 VA audiology examinations document the Veteran's complaints of recurrent tinnitus.  The Board finds this evidence is sufficient to support a finding that the Veteran currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (providing that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . a layperson is competent to identify the medical condition . . . ."); Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation and, as such, a veteran is competent to testify as to that symptom").  The Board also points out that service connection for right-ear hearing loss as due to in-service acoustic trauma has been granted.  Accordingly, in-service noise is conceded.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the Veteran was afforded a VA audiology examination in July 2013, the report of which notes that the Veteran had reported intermittent tinnitus with no regular occurrence for the past 20 plus years, right worse than left.  Regarding the etiology of the Veteran's tinnitus, the VA audiologist opined that it was less likely than not caused by or a result of military noise exposure.  The audiologist did not provide further rationale for the negative nexus opinion, other than to state that there was no evidence in the claims folder to support the Veteran's claims of tinnitus.

During his February 2017 Board hearing, the Veteran testified that he has been experiencing intermittent tinnitus since 1970, with it worsening in the past 20 years.  The Veteran explained that this is what he had told the VA audiologist, but that it was taken by the audiologist to mean his tinnitus had existed only for the past 20 years.  The Board finds no reason to doubt the credibility of the Veteran's statements in this regard.  

Notably, in connection with a more recently filed claim for a higher rating for his service-connected right-ear hearing loss, the Veteran was afforded a VA audiology  examination in March 2017.  Although not asked to comment on the Veteran's claimed tinnitus, the audiologist noted the Veteran's complaints of tinnitus since separating from military service and opined that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  As rationale for that opinion, the audiologist noted evidence of military noise-induced right-ear hearing loss, which, he stated, is associated with tinnitus.

The Board notes when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation [which also includes perception through 
[other senses]."  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Also, as noted above, "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  Charles, supra.  In this regard, the Board finds no reason to doubt the Veteran's statements that he has experienced tinnitus since shortly after service, despite the 2013 VA audiologist noting that the Veteran had reported tinnitus only in the last 20 years. 

Additionally, the medical opinion evidence of record, while not unequivocal, has nonetheless placed the record on the question of medical etiology in relative equipoise.  Moreover, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed.2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see 38 U.S.C.A. § 5107.  

Under the particular circumstances presented here, the Board finds that competent, credible and probative evidence indicates that the Veteran's current tinnitus, which has been recurrent since service, can as likely as not be attributed to either the same etiology as his service-connected right-ear hearing loss (noise exposure) or directly to his service-connected right-ear hearing loss.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


